Citation Nr: 1629679	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-08 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

The American Legion


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1966 to February 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).  VA will inform the Veteran when further action, on his part, is required. 


FINDING OF FACT

The Veteran's tinnitus did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not otherwise etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in, or aggravated by, active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In order to establish a right to compensation for a present disability, a Veteran must show three things: 1) the existence of a present disability; 2) an in-service incurrence or aggravation of a disease or injury; and 3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) [table].

For certain chronic disorders, including organic diseases of the nervous system such as tinnitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 264 (2015) (holding that tinnitus is an organic disease of the nervous system and thus qualifies as a chronic disease under § 3.309(a)).

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: 1) the layperson is competent to identify the medical condition; 2) the layperson is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Veteran asserts that he was exposed to acoustic trauma during service and, as a result, this acoustic trauma caused his tinnitus.  The Board notes that in-service noise exposure has been shown.  As the Veteran has been diagnosed with tinnitus, the remaining question is whether there exists a nexus between the two.

The Veteran's service treatment records are silent as to reports of tinnitus.  He denied any ear problems in a February 1968 report of medical history, undertaken for purposes of separation from service.  

The Veteran's claims file shows no complaints of, or treatment for, tinnitus prior to a VA audiological examination in October 2008.  At that time, the examiner reviewed the Veteran's claims file and obtained a history from the Veteran.  The Veteran reported noise exposure in the military, consisting of light weapons, cannons, and missiles.  He also indicated that he served in the Honor Guard, where he fired various weapons, without hearing protection.  Subsequent to service, the Veteran worked in a Navy shipyard as a civilian for 17 years, where he was exposed to power tools, jackhammers and jets, with hearing protection.  He reported also being exposed to motorcycle noise for a few years.  The Veteran reported that his tinnitus had started approximately 15 years prior to the examination, and occurred a few times a month for a minute or two.  There was no effect on his daily activities or occupational functioning, he reported.  

Following the examination, the VA examiner diagnosed the Veteran with intermittent bilateral subjective tinnitus.  However, the examiner concluded that the Veteran's tinnitus was not related to in-service noise exposure.  In support of his opinion, the examiner noted that the Veteran reported an onset of tinnitus many years after separation and that the brief and intermittent tinnitus was a normal occurrence as described.  He explained that tinnitus incurred as a result of noise exposure is pervasive and recurrent, not brief and intermittent.  Therefore, he concluded, the Veteran's tinnitus was normal and not caused by or a result of his military noise exposure, and was most likely due to non-military etiologies such as aging, medication use, diabetes, high blood pressure and caffeine.  

The Board finds that the Veteran's claim for service connection for tinnitus is not supported by the evidence of record.  The Board acknowledges that the Veteran currently reports experiencing tinnitus, and that he was exposed to noise in service.  However, the Board finds that the VA examiner's report, which declined to relate tinnitus to service, is entitled to greater evidentiary weight than the Veteran's own assertion of in-service causation.

The Board acknowledges that the Veteran is competent to report a history of tinnitus, which is within the realm of his personal experience.  Layno, 6 Vet. App. at 469; Charles v. Principi, 16 Vet. App. 370 (2002).  However, the Veteran did not report its incurrence in service and indicated that it did not begin until approximately 29 years after separation.  The Board finds that the VA medical opinion regarding tinnitus is the most probative evidence concerning the etiology of the Veteran's tinnitus, as it was rendered after a review of the Veteran's claims file and is supported by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

In addition, the opinion was well-supported by reasoning and was based on review of the relevant medical history, physical examination, and the history provided by the Veteran. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   The Board notes that the Veteran has not contended that his tinnitus has existed since service.  As such, the October 2008 examiner noted that the Veteran's tinnitus had a relatively recent onset and was not the type of tinnitus associated with acoustic trauma.  This opinion provided by an audiologist is more probative than the Veteran's assertions.  The examiner has specialized training and experience that the Veteran is not shown to have.  As such, his opinion is more probative.

In conclusion, the most probative evidence weighs against the Veteran's claim.  As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus, there is no reasonable doubt to be resolved in this case, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for tinnitus is denied. 


REMAND

The Veteran contends that his bilateral hearing loss disability is related to in-service noise exposure, which VA has acknowledged occurred.  As noted above, the Veteran underwent a VA audiological examination in October 2008.  Although the Board found the resulting examination report adequate to decide the Veteran's tinnitus claim, the report is inadequate to determine his hearing loss claim and a new opinion is required.

Initially, the Board notes, the audiometric test results from the Veteran's December 1965 pre-induction hearing test do not appear to have been converted properly, for the purposes of the October 2008 examiner's opinion.  Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). Unless otherwise noted, service department testing results dated October 31, 1967, or earlier, are assumed to be in ASA units. 

Here, as the Veteran's entrance examination was conducted prior to November 1967, it does not appear that the ASA standards were converted to ISO-ANSI standards.  Absent such conversion, the VA opinion cannot be considered adequate.  This is especially important considering the Veteran's pre-existing right ear hearing loss, and the question of aggravation.  On remand, the examiner will be asked to convert the December 1965 findings to ISO-ANSI standards prior to rendering an opinion.

In addition, the October 2008 VA examiner provided a negative nexus opinion with respect to the Veteran's bilateral hearing loss.  In reaching this conclusion, the examiner essentially based his opinion on both the lack of evidence of hearing loss during service and the fact that the Veteran's hearing loss was first reported many years after separation.  

However, the Veteran has consistently reported that his hearing loss has been present since service.  In his October 2009 notice of disagreement, the Veteran indicated that his wife first noticed his hearing loss when he was younger, contradicting any age-related causation.  In addition, he indicated that his hearing loss existed prior to his post-service employment at the Navy shipyard.  In November 2009, the Veteran submitted statements from his wife and daughter.  His wife indicated that she had known the Veteran since service, and that he had always had hearing problems, and that the problems progressively worsened over the years.  The Veteran's daughter indicated that she was born in 1972, and that her father had shown signs of hearing loss throughout her entire life.  In his March 2012 substantive appeal, the Veteran indicated that he had experienced hearing loss since service, but had ignored it until it got so bad that he sought medical treatment.  He further clarified that he met his wife in 1968, the year he was discharged from service, and that she had always noticed his hearing loss issues.   

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, based on the above, the Board finds that a new opinion is necessary to determine the nature and etiology of the Veteran's bilateral hearing loss disability. 




Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claim file to an appropriate examiner for an opinion as to the nature and etiology of the Veteran's bilateral hearing loss disability.  The need for an additional examination of the Veteran is left to the discretion of the individual selected to write the addendum opinion.

The examiner should be advised that the results of in-service audiometric testing should be converted from ASA standards to ISO-ANSI standards.

The examiner is made aware that the Veteran's report of in-service noise exposure is credible.  After reviewing the file, the examiner is asked to offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a bilateral hearing loss disability that was caused by his military service. 

The examiner is also asked to discuss the Veteran's right ear hearing loss, noted at entry, and whether the Veteran's pre-existing right ear hearing loss increased in severity (worsened) in service.  If so, the examiner should opine as to whether there is clear and unmistakable evidence that such increase is due to the natural progression of the condition.

A detailed rationale should be furnished for all opinions expressed.

2.  Then, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


